DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Peter Paredes on 26th April 2022 and on 02 May 2022.
The application has been amended as follows:

BEGIN CLAIMS

--1. (Currently Amended) A system for optimizing power consumption in voice communication in mobile devices, the system comprising:
a. a microphone configured to receive input speech and [[the input]] convert the input speech into an electrical speech signal, wherein the microphone is coupled with a mobile device;
b. pre-processing modules including, an acoustic echo cancellation and a noise reduction module , wherein the echo cancellation module receives electrical speech signals from the microphone and then the electrical speech signals undergoelectrical speech signals are pipelined to a speech encoder module, wherein the echo cancellation module and noise reduction module is implemented in a Digital Signal Processor (DSP)/ Very Large Instruction Word (VLIW) processor;
c. the speech encoder module configured to compress/encode electrical speech signals for 
d. a speech decoder module configured to decompress/decode the received compressed speech signal from a channel codec decoder , wherein the speech decoder is implemented on a CPU with SIMD extensions, wherein the speech decoder module is present at receiving end;
e. post-processing modules including noise reduction, wherein the decoded speech samples are processed on a DSP/VLIW core;
f. a System-On-Chip (SoC) device including the CPU with SIMD extensions and DSP/VLIW processing core to have pipelined implementation of the voice communication modules between the DSP/VLIW processing and CPU cores; and
g. a speech receiver configured to receive post-processed speech from post-processing module , wherein the post-processing module transmits reconstructed electrical speech signals received from the speech decoder module.--

--2. (Currently Amended) The system as claimed in claim 1, wherein the speech codec module includes Adaptive Multi-Rate Narrow Band [[codec]] (AMR-NB) codec, Enhanced full rate [[codec]] (EFR) codec, Half Rate [[codec]] (HR) codec, Adaptive Multi-Rate Wideband (AMR-WB) codec, and Enhanced Voice Services (EVS) codec

--3. (Currently Amended) The system as claimed in claim 1, wherein [[the]] each mobile device is one of a portable cell phone, a mobile handset, a mobile phone, a wireless phone, a cellular phone, a portable phone, a personal digital assistant (PDA), and a smartphone.--

7. (Currently Amended) A method for optimizing power consumption in mobile devices, the method comprising:
receiving, by a microphone, input speech; and 
converting, by the microphone, the input speech into an electrical speech signal, wherein the microphone is coupled with a first mobile device;
receiving, by an echo cancellation module from the microphone, the electrical speech signals; 
processing, by the echo cancellation module, the electrical speech signals to generate a processed speech sample;
performing, a noise reduction module, noise reduction on the processed speech sample to generate a noise-reduced speech samples frame, wherein the echo cancellation module and a noise reduction module is implemented on a Digital Signal Processor (DSP)/ Very Large Instruction Word (VLIW) processor;
noise-reduced speech samples frame to a speech encoder module;

[[configuring]] compressing and encoding, by the speech encoder module, the noise-reduced speech samples frame to generate compressed speech signals  wherein the speech encoder module is implemented on the Central Processing Unit (CPU) with a Simple Instruction, Multiple Data (SIMD) extensions;

transmitting, by a first mobile device, the encoded speech signals over a transmission network via a channel codec encoder;
receiving, by a second mobile device, the transmitted speech signals over the transmission network;
decompressing and decoding, by a speech decoder module, s from a channel codec decoder, wherein the speech decoder is implemented on a second CPU with SIMD extensions, wherein the speech decoder is implemented within the second mobile device;

performing, by a second noise reduction module, noise reduction on the decoded signals, wherein the second noise reduction module is implemented on a second DSP/VLIW core, wherein a System-On-Chip (SOC) comprises a second CPU core with SIMD extensions and a second DSP/VLIW processor core for pipelined implementation of voice communication modules between the second DSP/VLIW processor core and the second CPU core;

receiving, by a speech receiver from a second noise reduction module, the noise-reduced speech signals ; 
reconstructing, by post-processing modules, the noise-reduced speech signals; and
transmitting, by the post-processing modules, the reconstructed speech signals

8. (Previously Amended) The method as claimed in claim 7, wherein the speech codec module includes Adaptive Multi-Rate Narrow hand [[codec]] (AMR-NB) codec, Enhanced full rate [[codec]] (EFR) codec, Half Rate [[codec]] (HR) codec, Adaptive Multi-Rate Wideband (AMR-WB) codec, and Enhanced Voice Services (EVS) codec

9. (Currently Amended) The method as claimed in claim 7, wherein the mobile device is one of a portable cell phone, a mobile handset, a mobile phone, a wireless phone, a cellular phone, a portable phone, a personal digital assistant (PDA), and a smartphone.

10. (Currently Amended) A system for optimizing power consumption in voice communication in mobile devices, the system comprising:
a. a microphone configured to receive input speech and the input convert speech into an electrical speech signal, wherein the microphone is coupled with a mobile device;
b. pre-processing modules including, an acoustic echo cancellation and a noise reduction module, wherein the echo cancellation module receives electrical speech signals from the microphone and then the electrical speech signals undergoelectrical speech signals are pipelined to a speech encoder module, wherein the echo cancellation module and noise reduction module is implemented in a Digital Signal Processor (DSP)/ Very Large Instruction Word (VLIW) processor;
c. the speech encoder module configured to compress/encode electrical speech signals for transmission over wireless channels, wherein the implementation is performed on a Central Processing Unit (CPU) with Simple Instruction, Multiple Data (SIMD) extensions, wherein the encoded speech signals are transmitted over transmission network via a channel codec encoder;
d. a speech decoder module configured to decompress/decode the received compressed speech signal from a channel codec decoder, wherein the speech decoder is implemented on a CPU with SIMD extensions, wherein the speech decoder module is present at receiving end;
e. post-processing modules including noise reduction, wherein the decoded speech samples are processed on a DSP/VLIW core;
f. a System-On-Chip (SoC) device including the 
g. a speech receiver configured to receive post-processed speech from post-processing module, wherein the post-processing module transmits reconstructed electrical speech signals received from the speech decoder module; and wherein the current consumption is reduced by up to 50 percent in voice communication compared to implementation of all the modules including the speech encoder module, the speech decoder, the Pre-processing and Post-processing modules on a single DSP/VLIW processor in the SoC.

11. (Currently Amended) The system as claimed in claim 1, wherein the speech codec module includes Adaptive Multi-Rate Narrow hand [[codec]] (AMR-NB) codec, Enhanced full rate [[codec]] (EFR) codec, Half Rate [[codec]] (HR) codec, Adaptive Multi-Rate Wideband (AMR-WB) codec, and Enhanced Voice Services (EVS) codecs.—


END CLAIMS

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance.
Regarding Claim 1, Claim 7, and Claim 10, while the prior art of record discloses, teaches, or suggests compressing and encoding, by the speech encoder module, the noise-reduced speech samples frame to generate compressed speech signals, wherein the speech encoder module is implemented on the Central Processing Unit (CPU) with a Simple Instruction, Multiple Data (SIMD) extensions; transmitting, by a first mobile device, the encoded speech signals over a transmission network via a channel codec encoder; receiving, by a second mobile device, the transmitted speech signals over the transmission network; decompressing and decoding, by a speech decoder module, the received speech signals from a channel codec decoder, wherein the speech decoder is implemented on a second CPU with SIMD extensions, wherein the speech decoder is implemented within the second mobile device; and performing, by a second noise reduction module, noise reduction on the decoded signals, wherein the second noise reduction module is implemented on a second DSP/VLIW core, wherein a System-On-Chip (SOC) comprises a second CPU core with SIMD extensions and a second DSP/VLIW processor core for pipelined implementation of voice communication modules between the second DSP/VLIW processor core and the second CPU core. Examiner notes the above limitations are novel over the prior art in view of the entirety of the claims, not just the aforementioned limitations.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Internet Communication
Applicant is encouraged to submit a written authorization for Internet communications (PTO/SB/439, http://www.uspto.gov/sites/default/files/documents/sb0439.pdf) in the instant patent application to authorize the examiner to communicate with the applicant via email. The authorization will allow the examiner to better practice compact prosecution. The written authorization can be submitted via one of the following methods only: (1) Central Fax which can be found in the Conclusion section of this Office action; (2) regular postal mail; (3) EFS WEB; or (4) the service window on the Alexandria campus. EFS web is the recommended way to submit the form since this allows the form to be entered into the file wrapper within the same day (system dependent). Written authorization submitted via other methods, such as direct fax to the examiner or email, will not be accepted. See MPEP § 502.03.

	
 Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC NOWLIN whose telephone number is (313)446-6544. The examiner can normally be reached M-F 12:00PM-10:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Thier can be reached on (571) 272-2832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIC NOWLIN/Examiner, Art Unit 2474